DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacLennan et al. (US 7,634,897) in view of MacLennan (US 5,141,305).
Regarding claim 1, MacLennan teaches a land preparation tool (embodiment of fig. 3) comprising: a tool body having a longitudinal axis (42), the tool body comprising a first imaginary plane and a second imaginary plane, the first and second imaginary planes intersecting orthogonally at the longitudinal axis, wherein the tool body comprises: a concave cutting surface  (36) tapering (fig. 4) from a proximal midpoint (42) to a distal edge; a multi-faceted surface mounting interface (28) disposed on the tool body opposite the cutting surface, wherein the mounting interface comprises a plurality of beveled surfaces defining a first pair of V-shaped surfaces (fig. 3, top edge of 34) and a second pair of V-shaped surfaces (Fig. 3, side edge), wherein a first apex of the first pair of V-shaped surfaces is disposed in the first imaginary plane and a second apex of the second pair of V-shaped surfaces is disposed in the secondary 
MacLennan ‘897 does not teach a circular blade, but does teach an embodiment with a circular blade.  Further, MacLennan ‘305 teaches concave circular and octagon cutting surfaces of the tool body are equivalent embodiments in the art (5:35-40). Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the octagon concave cutting surface of MacLennan ‘897 to be circular concave as a change in shape taught by MacLennan ‘305 to be equivalent embodiments based on the desired material being cut and if it were desirable to have less corner wear of the cutting edge.

2. The land preparation tool according to claim 1, wherein the mounting interface further comprises a plurality of rear surfaces, each of the plurality of rear surfaces being disposed in a plane normal to the longitudinal axis (fig. 2, top, bottom surfaces).  

3. The land preparation tool according to claim 2, wherein the plurality of rear surfaces comprise four discrete rear surfaces disposed distally from the first apex of the first pair of V-shaped surfaces and the second apex of the second pair of V-shaped surfaces (on each corner).  

4. The land preparation tool according to claim 1, wherein the concave cutting surface is hemispherical shaped (as modified above).  

5. The land preparation tool according to claim 1, further comprising a cylinder-like side surface extending between the cutting surface and the mounting interface (as modified).  

6. The land preparation tool according to claim 2, wherein the first apex and the second apex are disposed in a plane normal to the longitudinal axis and intersect at the longitudinal axis (fig. 3).  



8. The land preparation tool according to claim 1, wherein the mounting interface is symmetrical about the first imaginary plane and the second imaginary plane (fig. 3, 28).  

9. The land preparation tool according to claim 1, wherein the channel extends entirely through the tool body and the cutting surface (Fig. 2).  

10. The land preparation tool according to claim 1, wherein the channel extends partially into the tool body from an opening disposed in mounting interface (Fig. 2).  

Regarding claim 11, MacLennan teaches a land preparation tool comprising: a tool body (embodiment of fig. 3) having a longitudinal axis (42), the tool body comprising a first imaginary plane and a second imaginary plane, the first and second imaginary planes intersecting orthogonally at the longitudinal axis, wherein the tool body comprises: a concave cutting surface(36) tapering from a proximal midpoint to a distal edge (fig. 4), wherein the cutting surface is symmetrical about the first imaginary plane and the second imaginary plane (fig. 3); a multi-faceted surface mounting interface disposed on the tool body opposite the cutting surface (28 back), wherein the mounting interface comprises a plurality of beveled surfaces defining a first pair of V-shaped surfaces and a second pair of V-shaped surfaces (fig. 3, edges 34), wherein a first apex of the first pair of V-shaped surfaces is disposed in the first imaginary plane and a second apex of the second pair of V-shaped surfaces is 
MacLennan ‘897 does not teach a circular blade, but does teach an embodiment with a circular blade.  Further, MacLennan ‘305 teaches concave circular and octagon cutting surfaces of the tool body are equivalent embodiments in the art (5:35-40). Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the octagon concave cutting surface of MacLennan ‘897 to be circular concave as a change in shape taught by MacLennan ‘305 to be equivalent embodiments based on the desired material being cut and if it were desirable to have less corner wear of the cutting edge.

12. The land preparation tool according to claim 11, wherein the mounting interface further comprises a plurality of rear surfaces, each of the plurality of rear surfaces being disposed in a plane normal to the longitudinal axis (fig. 2, top, bottom surfaces).  

13. The land preparation tool according to claim 12, wherein the plurality of rear surfaces comprise four discrete rear surfaces disposed distally from the first apex of the first pair of V-shaped surfaces and the second apex of the second pair of V-shaped surfaces (on each corner).  

14. The land preparation tool according to claim 11, wherein the concave cutting surface is hemispherical shaped (as modified above).  

15. The land preparation tool according to claim 11, further comprising a cylinder-like side surface extending between the cutting surface and the mounting interface (as modified above).  

16. The land preparation tool according to claim 12, wherein the first apex and the second apex are disposed in a plane normal to the longitudinal axis and intersect at the longitudinal axis (fig. 3).  

17. A land preparation apparatus, comprising: a rotatable drum (fig. 27, 415); a plurality of tool holders (fig. 2, holder 12)arranged on the rotatable drum, wherein each tool holder comprises a connection interface (adapters 14); a plurality of land preparation tools (tooth 10), wherein each land preparation tool is configured to connect with a tool holder of the plurality of tool holders and wherein at least one land preparation tool comprises a tool body having a longitudinal axis, the tool body comprising a first imaginary plane and a second imaginary plane (fig. 3), the first and second imaginary planes intersecting orthogonally along the longitudinal axis, wherein the tool body comprises: a concave cutting(36) surface tapering from a proximal midpoint to a distal edge comprising (fig. 4), wherein the cutting surface is symmetrical about the first imaginary plane and the second imaginary plane (fig. 3); a multi-faceted surface mounting interface (28) disposed on the tool body opposite the cutting surface, wherein the mounting interface comprises a plurality of beveled surfaces defining a first pair of V-shaped surfaces and a second pair of V-shaped surfaces (top and side edge 34), wherein a first apex of the first pair of V-shaped surfaces is disposed in the first imaginary plane and a second apex of the second pair of V-shaped surfaces is disposed in the secondary imaginary plane (fig. 3); and a channel disposed into the mounting interface and extending into the tool body (36).  
MacLennan ‘897 does not teach a circular blade, but does teach an embodiment with a circular blade.  Further, MacLennan ‘305 teaches concave circular and octagon cutting surfaces of the tool body are equivalent embodiments in the art (5:35-40). Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the octagon concave cutting surface of MacLennan ‘897 to be circular concave as a change in shape taught by MacLennan ‘305 to be equivalent embodiments based on the desired material being cut and if it were desirable to have less corner wear of the cutting edge.

18. The land preparation tool according to claim 17, wherein the concave cutting surface is hemispherical shaped (as modified above).  

19. The land preparation tool according to claim 17, wherein the first apex and the second apex are disposed in a plane normal to the longitudinal axis and intersect at the longitudinal axis (fig. 3).  
20. The land preparation tool according to claim 17, wherein the channel extends entirely through the tool body and the cutting surface (Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on MTRF 9:30-2:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671